Citation Nr: 0320743	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  99-04 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to additional vocational rehabilitation training 
benefits under Chapter 31, Title 38, United States Code, to 
obtain a bachelor's degree.

(Entitlement to service connection for hearing loss and 
higher initial (compensable) ratings for urinary tract 
infections and hemorrhoids and an initial rating in excess of 
10 percent for low back strain are the subject of a separate 
appellate action.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
February 1988 and from May 1994 to October 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision letter issued 
by the New York, New York, Regional Office (RO), which denied 
the veteran's February 2002 claim for Chapter 31 vocational 
rehabilitation benefits to obtain a bachelor's degree, noting 
that the training VA provided to the veteran was sufficient 
to get an entry-level position in the building maintenance 
field and a bachelor's degree was not necessary to achieve 
the objective of the training goal to which he had agreed. 

In October 2002, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge at the RO.  
A copy of the transcript is associated with the record.  At 
that hearing, the veteran also submitted additional private 
medical records, along with a waiver of agency of 
jurisdiction (AOJ) consideration.


REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted and became 
effective.  The notice and duty to assist provisions of the 
VCAA are relevant to Chapter 51 of Title 38 of the United 
States Code and do not appear to apply in vocational 
rehabilitation benefits which are governed by Chapter 31.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

In the present case, the veteran is service connected for 
lumbar strain, rated as 10 percent disabling, and hemorrhoids 
and history of urinary tract infections with hematuria, both 
rated as noncompensably disabling.  At the October 2002 
Travel Board hearing, the veteran maintained that his 
service-connected low back disorder has worsened and prevents 
him from working at the job for which he received vocational 
rehabilitation training under Chapter 31 and obtained an 
associate's degree for a maintenance tech.  He wants 
additional vocational rehabilitation benefits to attain a 
bachelor's degree in building maintenance so he can supervise 
others since lifting is limited due to his service-connected 
back disability.  

Following receipt of the veteran's case at the Board, but 
prior to the promulgation of a decision regarding the issues 
in the separate remand, the Board sent the case to the 
Board's Evidence Development Unit (EDU), which undertook 
additional development of the other issues on appeal under 
the authority then granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 
23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  A 
duplicate February 1997 VA audiological examination report 
from the Durham VA Medical Center, VA treatment records from 
February 2002 to April 2003 from the Bronx New York VA 
Medical Center, and private treatment records furnished by 
the veteran were received in April and May 2003.  In an April 
2003 letter, the veteran was notified of such development as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (codified at 38 C.F.R. § 20.903 (2002)).

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) in Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003) (DAV) invalidated the Board's development 
authority under 38 C.F.R. § 19.9.  The Federal Circuit Court 
further stated in this case that the Board was not allowed to 
consider additional evidence without remanding the case to 
the RO for initial consideration and/or without obtaining a 
waiver of AOJ, that is RO, consideration from the appellant.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, VA determined that VBA would 
resume all development functions.  In other words, aside from 
the limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the RO level.  

Therefore, in accordance with the instructions given by the 
Federal Circuit Court in DAV, this case must be remanded to 
the RO for initial consideration of the information developed 
by the Board.  Consequently, a remand is required to comply 
with the notice and duty to assist provisions contained in 
the VCAA.  It would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time without compliance with the notice and duty to 
assist provisions of the VCAA.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

In this regard, the Board observes that entitlement to 
additional Chapter 31 benefits is so closely tied together 
with the issue of entitlement to a higher initial rating for 
the veteran's low back disorder, a final decision on the 
former issue cannot be rendered until a decision on the 
increased rating issue has been rendered and thus are 
"inextricably intertwined."  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  The Board must therefore defer action 
on the issue of entitlement to Chapter 31 benefits at this 
time.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

Following completion of the development 
and readjudication of the veteran's claim 
for an initial rating in excess of 10 
percent for lumbar strain, the RO should 
readjudicate the veteran's claim for 
additional Chapter 31 vocational 
rehabilitation training benefits, 
including any additional evidence 
obtained on remand.  If the determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.

The purpose of this remand is to comply with due process of 
law.  No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




